Order, Surrogate’s Court, Bronx County (Lee L. Holzman, S.), entered on or about February 24, 2004, which, in a probate proceeding, upon the proponent’s motion to reargue, adhered to a prior order awarding compensation to the objectant’s guardian ad litem, unanimously affirmed, without costs.
Although the compensation awarded the guardian ad litem is sizeable in comparison to the estate, we are satisfied that the Surrogate gave that factor appropriate weight in an exercise of discretion that, in view of the services rendered, was appropriately “conservative” (cf. Matter of Burk, 6 AD2d 429 [1958]; see Matter of Hassett, 47 AD2d 569, 570 [1975]). Concur—Tom, J.P., Marlow, Gonzalez and Sweeny, JJ.